Title: To Thomas Jefferson from William Hilliard, 7 May 1825
From: Hilliard, William
To: Jefferson, Thomas


                        
                        
                            
                            May 7. 1825
                    Know all Men by these Presents, That I William Hilliard of Cambridge in the County of Middlesex and Commonwealth of Massachusetts Bookseller as principal and Samuel H Walley of Boston in the County of Suffolk and Commonwealth of Massachusetts Esqr Merchant as suretyare holden and stand firmly bound and obliged unto Thomas Jefferson of Monticello in the County of Albemarle and state of Virginia Esquire in his capacity as Rector of the University of Virginiain the full and just sum of Fifteen Thousand Dollars to be paid unto the said Thomas Jefferson as Rector aforesaid his executors, administrators or assigns: To the which payment, well and truly to be made, we bind ourselves our heirs, executors and administrators, jointly and severally firmly by these Presents.—Witness our hands and seals.—Dated the Seventh day of May, in the year of our Lord one thousand eight hundred and Twenty fiveTHE CONDITION  of this OBLIGATION is such, That if the said William Hilliard as principal and the said Samuel H Walley as surety aforesaid shall well and truly execute or cause to be executed a certain contract made and entered into between the said Thomas Jefferson Rector as aforesaid and the said William Hilliard on the eight day of April AD one thousand eight hundred and twenty five by which said Hilliard is constituted and appointed agent for the purchase of the library of the University of Virginia as aforesaid upon the terms therein specified and the said Thomas Jefferson as Rector aforesaid agrees to furnish a catalogue of said Library and the funds necessary for procuring the same. then this obligation to be null and void. otherwise shall remain in full force and effect.WitnessH. D. Foster.
                        William Hilliard
                        S. H. Walley